Citation Nr: 1145144	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  07-27 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel







INTRODUCTION

The Veteran had active service from February 1976 to February 1980.  

This matter comes to the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied entitlement to service connection for callus formation status post surgical amputation of the distal metatarsal right fifth toe and keratoma of the fourth interspace. 

The issue has been re-characterized to comport to the evidence of record, and the Veteran's August 2006 notice of disagreement (NOD), the July 2007 statement of the case (SOC), and the August 2007 substantive appeal to the Board, all of which indicate that service connection for a right foot disability is on appeal.  See 38 C.F.R. § 20.200. 

The Veteran was notified of his scheduled January 2010 Board hearing by letter dated in November 2009.  The Veteran did not appear at the hearing and has indicated no desire to reschedule it.  Thus, his hearing request is deemed withdrawn.  


FINDINGS OF FACT

1.  The Veteran's entrance physical examination shows that he had a right foot disability upon entering active service.  

2.  A preponderance of the competent evidence of record shows that the Veteran's pre-existing right foot disability did not increase or worsen in severity during service.   





CONCLUSION OF LAW

The criteria for service connection for a right foot disability have not been met.  38 U.S.C.A. §§ 1110 , 1111, 1153 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2011).  November 2005 and June 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the appellant of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records (STRs) and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran did not identify any private treatment records.  An adequate VA examination was conducted to assess the nature and severity of the Veteran's claimed right foot disability in May 2010; the Veteran has not argued, and the record does not reflect, that this examination is inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).
Analysis

The Veteran seeks service connection for a right foot disability.  He claims that during service his shoes were too tight and narrow, which aggravated his feet, and that he now has very serious foot problems. 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b). 

Service connection may also be granted for a disability on the basis of aggravation.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304, 3.306.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation if the pre service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b). 

Simply put, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but he may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  If aggravation is established, then the burden shifts to the government to show a lack of aggravation by establishing, by clear and unmistakable evidence, that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417. 

However, the presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's February 1976 entrance examination notes that clinical evaluation of his feet revealed that he had excision of plantar callosities in 1973, and moderate non-congenital deformity (NCD).  Other findings were noted; however they are illegible.  

Thus, the Veteran had a pre-existing right foot disability noted at entry into service, is not presumed sound, and the issue is whether the pre-existing right foot disability increased or worsened during service beyond the natural progress of the disease.  See 38 C.F.R. § 3.304(b). 

December 1976 STRs note that the Veteran presented with multiple plantar lesions, and January 1977 STRs note that the Veteran had multiple plantar hyper-keratoses, which were debrided.  The Veteran's December 1979 separation examination notes that the Veteran had calluses removed from both feet; as treated by a civilian doctor in 1971. 

Following service, August 2002 VA treatment records note that the Veteran had a 2-3 month history of foot pain when he is walking and has a history of calluses on both feet.  He had tender calluses of his feet and planned to follow up with a podiatrist.  

A VA examination was conducted in May 2006.  The examiner noted the Veteran's contentions that service made his foot condition worse and, following review of VA podiatry x-rays and a physical examination, the Veteran was given impressions of multiple callus formation of the feet, surgical amputation of the distal end of the right fifth metatarsal with pseudoarthrosis of the MP joint of the fifth toe, presumably secondary to foot surgery in 1973, and keratoma or corn of the fourth interspace of the right foot removed surgically in 2005.  The examiner noted that the Veteran is claiming that service caused him to have increased foot pain, which has persisted to today.  Although he was only treated for callus removal during service, he probably did have formation of a painful corn in the fourth right interspace. 

A VA examination was conducted in May 2010.  The examiner noted a review of the Veteran's claim file and discussed his entrance and separation examinations and STRs.  The Veteran reported that the shoes issued by the Air Force were too narrow, which caused foot pain that has not subsided.  A physical examination was conducted and a diagnosis of right foot callus formation with status post surgical amputation of the distal metatarsal right fifth toe was given.  The examiner opined that the Veteran had a well documented foot condition, including callus formation with surgical amputation of the right distal metatarsal, which existed prior to service.  This condition appears to have been evaluated only twice during active duty, which is consistent with the expected course of the disorder.  There is no evidence of significant escalation from the time of separation in 1979 until 2005.  This information suggests that military service resulted in no permanent aggravation of the condition beyond what would be expected with the natural progression of the biomechanical foot abnormalities.  
The positive evidence consists of the Veteran's assertions that his pre-existing right foot disability was aggravated by, or increased in severity during, service.  

The negative evidence consists of the May 2010 VA examination report noting that the Veteran's military service resulted in no permanent aggravation of his condition, which shows that the Veteran's underlying pre-existing right foot disability did not increase in severity or worsen during service, but rather that the condition underwent a temporary or intermittent flare-up during service.  See Beverly, 9 Vet. App at 405; Jensen, 4 Vet. App. at 306-07; 38 C.F.R. § 3.306(a).  The fact that the Veteran did not have any treatment for his right foot disability until 2002, which was many years after service, also weighs against a finding that the Veteran's underlying pre-existing right foot disability increased in severity or worsened during service.  

The negative evidence in this case outweighs the positive.  

The Veteran is competent to report observable symptoms such as foot pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's reports of experiencing right foot pain during service are deemed credible.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on matters as complex as whether his right foot disability increased in severity during service.  See Layno, supra.  

The Veteran's opinion has been considered, however it does not outweigh the competent medical evidence of record, including the May 2010 VA examination report, which shows that the Veteran's underlying pre-existing right foot disability did not increase in severity or worsen during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the presumption of aggravation during service has not been triggered.  38 C.F.R. § 3.306(b). 

The preponderance of the evidence is against the claim for a right foot disability; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for a right foot disability is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


